IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 14, 2008
                               No. 07-50476
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

v.

LUCIO GONZALEZ-SILVA,

                                           Defendant-Appellant.




                 Appeal from the United States District Court
                      for the Western District of Texas
                            No. 2:06-CR-970-ALL




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


      Lucio Gonzalez-Silva was sentenced to prison after he was convicted of
violating 8 U.S.C. § 1326 by illegally reentering the United States in 2006. The

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50476

sentence is to run consecutively to an undischarged term of imprisonment im-
posed in 1992 for having violated the same statute.
      Gonzalez-Silva argues that his deportation before he served his 1992 sen-
tence caused him to receive increased criminal history points under United
States Sentencing Guidelines § 4A1.1(d), which provides for adding two points
to the criminal history score of a defendant who committed a crime while under
an undischarged sentence. He says the additional points increased his advisory
guideline sentencing range and that his deportation exposed him to cumulative
sentences.
      Sentences imposed under 18 U.S.C. § 3553(a) are reviewed for reasonable-
ness. United States v. Booker, 543 U.S. 220, 261-62 (2005). The consecutive na-
ture of a sentence is factored into substantive reasonableness review. United
States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006).
      We reject Gonzalez-Silva’s challenges to his sentence. The increase in the
criminal history category pursuant to § 4A1.1(d) was on account of his own con-
duct, namely, committing his earlier crimes and the crime of conviction. Al-
though it was the government that caused him to be deported in 1999, it was not
the government that caused him to break the law by reentering the country in
1991 and again in 2006. Additionally, the relevant guideline advises, and the
applicable statute favors, consecutive sentences under the facts of this case. See
U.S.S.G. § 5G1.3(a) (stating that if the offense of conviction was committed be-
fore the defendant began his sentence for a prior crime, the new sentence is to
be consecutive to the old one); 18 U.S.C. § 3584(a) (“Multiple terms of imprison-
ment imposed at different times run consecutively unless the court orders that
the terms are to run concurrently.”)
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Gonzalez-Silva
challenges the constitutionality of § 1326(b)’s treatment of prior felony and ag-
gravated felony convictions as sentencing factors rather than elements of the of-
fense that must be found by a jury. This argument is foreclosed by Almendarez-

                                        2
                                 No. 07-50476

Torres v. United States, 523 U.S. 224, 235 (1998). United States v. Pineda-Arrel-
lano, 492 F.3d 624, 625 (5th Cir. 2007), cert. denied, 2008 U.S. LEXIS 358 (U.S.
Jan. 7, 2008) (No. 07-6202).
      AFFIRMED.




                                       3